DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [25] amend “(Ma)” to (Mg)”; in paragraph [27], [42] and [46] amend each of “um” to “µm”. Appropriate correction is required.
Claim Objections
Claims 5-10 is objected to because of the following informalities:  
In reference to claim 5, “um” is recited in line 2, it is suggested to amend “um” to “µm”.  Appropriate correction is required.
In reference to claims 6-10, after “the” and before “alloy” in line 2, it is suggested to insert “hyper-eutectic”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Laslaz et al (US 6,200,396) (Laslaz).
In reference to claim 1, Laslaz teaches a hypereutectic aluminum-silicon alloy product (col. 2, lines 20-21) (corresponding to a hyper-eutectic alloy). The alloy comprising (by weight) 10 to 30% silicon, and, if applicable copper (<10%), magnesium (<3%), nickel (<4%) and the remainder aluminum (col. 2, lines 20-25; claim 1) (corresponding to the hyper-eutectic alloy comprising 1.0 to 3.0 wt% of copper (Cu), 0.1 to 0.3 wt% of magnesium (Mg), 13.5 to 15.5 wt% silicon (Si), 0.1 wt% or less of nickel (Ni), and a balance of aluminum (Al)).
Laslaz teaches a range of each of copper, magnesium, nickel and aluminum which overlaps the presently claimed ranges.
Laslaz differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Laslaz, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Given that within the overlapping range the hypereutectic aluminum-silicon alloy of Laslaz is substantially identical to the present claimed hyper-eutectic alloy, it is clear the hypereutectic aluminum-silicon alloy of Laslaz would inherently have improved elongation and impact strength.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 2-4, Laslaz teaches the limitations of claim 1, as discussed above. Laslaz further teaches the hypereutectic aluminum-silicon alloy comprises, by weight, 0-2% manganese and 0-2% iron (claim 1) (corresponding to further comprising 0.5 wt. % or less of iron (Fe); further comprising 0.1 wt% or less of manganese (Mn)).
	Laslaz does not disclose including any zinc in the hypereutectic aluminum-silicon alloy, therefore it is clear there is no zinc in the hypereutectic aluminum-silicon alloy (i.e., 0 wt% Zn) (corresponding to further comprising 0.1 wt% or less (Zn)).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 6-12, Laslaz teaches the limitations of claim 1, as discussed above. Given that within the overlapping range Laslaz teaches the hypereutectic aluminum-silicon alloy substantially identical to the present claimed hyper-eutectic alloy, it is clear the hypereutectic aluminum-silicon alloy of Laslaz would inherently have an elongation of 1.13 to 1.24%, a wear amount of 0.008 to 0.0093g, a torsional breaking strength higher than that of K14 alloy, an impact strength of 1.19 to 1.34 J/cm2.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 13, Laslaz teaches the limitations of claim 1, as discussed above. Laslaz does not disclose the hypereutectic aluminum-silicon alloy includes β-Al5FeSi phase, therefore it 5FeSi phase (corresponding to the hyper-eutectic alloy does no comprise a β-Al5FeSi phase (4’) phase).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 14, Laslaz teaches a hypereutectic aluminum-silicon alloy (col. 2, lines 20-21) (corresponding to a hyper-eutectic alloy). The hypereutectic aluminum-silicon alloy comprising (by weight) 10 to 30% silicon and, if applicable, copper (<10%), magnesium (<3%), manganese (<2%), iron (<2%), nickel (<4%), cobalt (<3%) and other elements (<0.5% each and 1% in total) (col. 2, lines 20-25) (corresponding to the hyper-eutectic alloy consisting of 1.0 to 3.0 wt.% of copper (Cu), 0.1 to 0.3 wt% of magnesium (Mg), 13.5 to 15.5 wt% silicon (Si), 0.1 wt% or less of nickel (Ni), 0.5 wt% or less of iron (Fe), 0.1 wt.% or less of manganese (Mn) and a balance of aluminum (Al)).
Given that Laslaz discloses the hypereutectic aluminum-silicon alloy that overlaps the presently claimed hyper-eutectic alloy including the hypereutectic aluminum-silicon alloy comprising, if applicable, cobalt and other elements, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to not include cobalt and other elements (i.e. 0 wt%) which is both disclosed by Laslaz and encompassed within the scope of the present claims.
	Laslaz does not teach the hypereutectic aluminum-silicon alloy comprises zinc, therefore it is clear there is no zinc in the hypereutectic aluminum-silicon alloy (i.e., 0 wt% Zn) (corresponding to further comprising 0.1 wt% or less (Zn)). 

Laslaz differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Laslaz, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Given that within the overlapping range the hypereutectic aluminum-silicon alloy of Laslaz is substantially identical to the present claimed hyper-eutectic alloy, it is clear the hypereutectic aluminum-silicon alloy of Laslaz would inherently have improved elongation and impact strength.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Laslaz as applied to claim 1 above, and further in view of Tanaka et al. (US 4,696,866) (Tanaka).
In reference to claim 5, Laslaz teaches the limitations of claim 1, as discussed above. Laslaz further teaches the hypereutectic Al-Si alloy solidification structure, as observed on a corresponding to primary Si particles). 
	Laslaz does not explicitly teach the primary Si particles have an average size of 30 µm or less, as presently claimed. 
	Tanaka teaches hyper-eutectic aluminum-silicon-type alloys comprising primary crystal silicon are used in materials requiring abrasion resistance, heat resistance and low thermal expansion coefficient, in addition to reduced-weight (col. 1, lines 17-21). Tanaka further teaches a hyper-eutectic aluminum-silicon-type alloy enriched in primary crystal silicon which is hard grains (col. 3, lines 22-23). The particle size of the primary crystal silicon which is hard grains is preferably not more than 40 microns in average particle size (col. 3, lines 45-48) (corresponding to primary Su particles have an average size of 30 µm or less).
	Tanaka further teaches if the particle size of the primary crystal silicon is larger, than the above disclosed particle size, cracking is liable to occur within the primary crystal silicon; if cracking occurs the primary crystal silicon is liable to be broken and the cracked primary crystal silicon will bite into the sliding surface producing undesirable effects on the sliding movements (col. 3, lines 50-57). Accordingly, it is desirable to minimize the particle size of the primary crystal silicon in order to suppress the cracking of the primary crystal silicon (col. 3, lines 62-65).
	In light of the motivation of Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filling date of the presently claimed invention to modify the primary silicon particles of Laslaz to have an average particle size less than 40 microns, in order to suppress the cracking of the primary silicon particles and prevent undesirable effects on the sliding movements, and thereby arriving at the presently claimed invention. 
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, each of Asano et al. (US 4,648,918), Shioda et al. (US 2007/0068604), Zuo et al. (US 2010/0126639), Yang (US 6,572,816), Nawata (JP H07-41920) and Watanbe (JP 2016-204711) teach aluminum alloys comprising silicon, copper, magnesium and other alloying elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MARY I OMORI/Examiner, Art Unit 1784